
	
		I
		112th CONGRESS
		2d Session
		H. R. 5708
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Boustany (for
			 himself and Mr. Richmond) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To prevent the evasion of antidumping and countervailing
		  duty orders, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Preventing Recurring Trade Evasion and Circumvention Act
			 or PROTECT Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Definitions.
					Sec. 3. Application to Canada and Mexico.
					Title I—Actions relating to enforcement of trade remedy
				laws
					Sec. 101. Trade Remedy Law Enforcement Division.
					Sec. 102. Collection of information on evasion of trade remedy
				laws.
					Sec. 103. Access to information.
					Sec. 104. Cooperation with foreign countries on preventing
				evasion of trade remedy laws.
					Sec. 105. Trade negotiating objectives.
					Title II—Other matters
					Sec. 201. Allocation and training of personnel.
					Sec. 202. Annual report on prevention of evasion of antidumping
				and countervailing duty orders.
					Sec. 203. Addressing circumvention by new shippers.
				
			2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Finance and the Committee on Appropriations of the Senate; and
				(B)the Committee on
			 Ways and Means and the Committee on Appropriations of the House of
			 Representatives.
				(2)CommissionerThe
			 term Commissioner means the Commissioner responsible for U.S.
			 Customs and Border Protection.
			(3)Covered
			 merchandiseThe term covered merchandise means
			 merchandise that is subject to—
				(A)a countervailing
			 duty order issued under section 706 of the Tariff Act of 1930; or
				(B)an antidumping
			 duty order issued under section 736 of the Tariff Act of 1930.
				(4)Eligible small
			 business
				(A)In
			 generalThe term eligible small business means any
			 business concern which, in the Commissioner’s judgment, due to its small size,
			 has neither adequate internal resources nor financial ability to obtain
			 qualified outside assistance in preparing and submitting for consideration
			 allegations of evasion.
				(B)Non-reviewabilityAny
			 agency decision regarding whether a business concern is an eligible small
			 business for purposes of section 101(b)(3) is not reviewable by any other
			 agency or by any court.
				(5)Enter;
			 entryThe terms enter and entry refer
			 to the entry, or withdrawal from warehouse for consumption, in the customs
			 territory of the United States.
			(6)Evade;
			 evasionThe terms evade and evasion
			 refer to entering covered merchandise into the customs territory of the United
			 States by means of any document or electronically transmitted data or
			 information, written or oral statement, or act that is material and false, or
			 any omission that is material, and that results in any cash deposit or other
			 security or any amount of applicable antidumping or countervailing duties being
			 reduced or not being applied with respect to the merchandise.
			(7)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			(8)Trade remedy
			 lawsThe term trade remedy laws means title VII of
			 the Tariff Act of 1930.
			3.Application to
			 Canada and MexicoPursuant to
			 article 1902 of the North American Free Trade Agreement and section 408 of the
			 North American Free Trade Agreement Implementation Act (19 U.S.C. 3438), this
			 Act and the amendments made by this Act shall apply with respect to goods from
			 Canada and Mexico.
		IActions relating
			 to enforcement of trade remedy laws
			101.Trade Remedy
			 Law Enforcement Division
				(a)Establishment
					(1)In
			 generalThe Secretary of Homeland Security shall establish and
			 maintain within the Office of International Trade of U.S. Customs and Border
			 Protection, established under section 2(d) of the Act of March 3, 1927 (44
			 Stat. 1381, chapter 348; 19 U.S.C. 2072(d)), a Trade Remedy Law Enforcement
			 Division.
					(2)CompositionThe
			 Trade Law Remedy Enforcement Division shall be composed of—
						(A)headquarters
			 personnel led by a Director, who shall report to the Assistant Commissioner of
			 the Office of International Trade; and
						(B)a National
			 Targeting and Analysis Group dedicated to preventing and countering
			 evasion.
						(3)DutiesThe
			 Trade Remedy Law Enforcement Division shall be dedicated—
						(A)to the development
			 and administration of policies to prevent and counter evasion;
						(B)to direct
			 enforcement and compliance assessment activities concerning evasion;
						(C)to the development
			 and conduct of commercial risk assessment targeting with respect to cargo
			 destined for the United States in accordance with subsection (c);
						(D)to issuing Trade
			 Alerts described in subsection (d); and
						(E)to the development
			 of policies for the application of single entry and continuous bonds for
			 entries of covered merchandise to sufficiently protect the collection of
			 antidumping and countervailing duties commensurate with the level of risk of
			 noncollection.
						(b)Duties of
			 DirectorThe duties of the Director of the Trade Remedy Law
			 Enforcement Division shall include—
					(1)directing the
			 trade enforcement and compliance assessment activities of U.S. Customs and
			 Border Protection that concern evasion;
					(2)facilitating,
			 promoting, and coordinating cooperation and the exchange of information between
			 U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement,
			 and other relevant agencies regarding evasion;
					(3)notifying on a timely basis the
			 administering authority (as defined in section 771(1) of the Tariff Act of 1930
			 (19 U.S.C. 1677(1))) and the Commission (as defined in section 771(2) of the
			 Tariff Act of 1930 (19 U.S.C. 1677(2))) of any finding, determination, civil
			 action, or criminal action taken by U.S. Customs and Border Protection or other
			 Federal agency regarding evasion;
					(4)serving as the
			 primary liaison between U.S. Customs and Border Protection and the public
			 regarding United States Government activities concerning evasion,
			 including—
						(A)receive and
			 transmit to the appropriate U.S. Customs and Border Protection office
			 allegations from parties of evasion;
						(B)upon request by
			 the party or parties that submitted an allegation of evasion, provide
			 information to such party or parties on the status of U.S. Customs and Border
			 Protection’s consideration of the allegation and decision to pursue or not
			 pursue any investigations or other actions, such as changes in policies,
			 procedures, or resource allocation as a result of the allegation;
						(C)as needed, request
			 from the party or parties that submitted an allegation of evasion any
			 additional information that may be relevant for U.S. Customs and Border
			 Protection determining whether to initiate an investigation or take any other
			 action regarding the allegation;
						(D)notify on a timely
			 basis the party or parties that submitted such an allegation of the results of
			 any civil or criminal actions taken by U.S. Customs and Border Protection or
			 other Federal agency regarding evasion as a direct or indirect result of the
			 allegation;
						(E)upon request, provide technical assistance
			 and advice to eligible small businesses to enable such businesses to prepare
			 and submit allegations of evasion, except that the Director may deny assistance
			 if the Director concludes that the allegation, if submitted, would not lead to
			 the initiation of an investigation or any other action to address the
			 allegation;
						(F)in cooperation
			 with the public, the Advisory Committee on Commercial Operations of the United
			 States Customs Service, the Trade Support Network and any other relevant
			 parties and organizations, develop guidelines on the types and nature of
			 information that may be provided in allegations of evasion; and
						(G)regularly consult
			 with the public, the Advisory Committee on Commercial Operations of the United
			 States Customs Service, the Trade Support Network, and any other relevant
			 parties and organizations regarding the development and implementation of
			 regulations, interpretations, and policies related to countering
			 evasion.
						(c)Preventing and
			 countering evasion of the trade remedy lawsIn carrying out its
			 duties with respect to preventing and countering evasion, the National
			 Targeting and Analysis Group dedicated to preventing and countering evasion
			 shall—
					(1)establish targeted
			 risk assessment methodologies and standards—
						(A)for evaluating the
			 risk that cargo destined for the United States may constitute evading covered
			 merchandise; and
						(B)for issuing, as
			 appropriate, Trade Alerts described in subsection (d); and
						(2)to the extent
			 practicable and otherwise authorized by law, use information available from the
			 Automated Commercial System, the Automated Commercial Environment computer
			 system, the Automated Targeting System, the Automated Entry System, the
			 International Trade Data System, and the Treasury Enforcement Communications
			 System, and any successor systems, to administer the methodologies and
			 standards established under paragraph (1).
					(d)Trade
			 alertsBased upon the application of the targeted risk assessment
			 methodologies and standards established under subsection (c), the Director of
			 the Trade Remedy Law Enforcement Division shall issue Trade Alerts or other
			 such means of notification to directors of United States ports of entry
			 directing further inspection, or physical examination or testing, of specific
			 merchandise to ensure compliance with the trade remedy laws.
				(e)DefinitionsIn
			 this section—
					(1)the term Advisory Committee on
			 Commercial Operations of the United States Customs Service means the
			 Advisory Committee established under section 9503(c) of the Omnibus Budget
			 Reconciliation Act of 1987 (19 U.S.C. 2071 note); and
					(2)the term
			 Trade Support Network means the network of private sector entities
			 that provide input on the design and development of modernization projects of
			 U.S. Customs and Border Protection.
					(f)Use of trade
			 data for commercial enforcement purposesSection 343(a)(3) of the
			 Trade Act of 2002 (19 U.S.C. 2071 note) is amended—
					(1)by striking
			 subparagraph (F); and
					(2)by redesignating
			 subparagraphs (G) through (L) as subparagraphs (F) through (K),
			 respectively.
					102.Collection of
			 information on evasion of trade remedy laws
				(a)Authority To
			 collect informationTo determine whether covered merchandise is
			 being entered into the customs territory of the United States through evasion,
			 the Secretary, acting through the Commissioner—
					(1)shall exercise all
			 existing authorities to collect information needed to make the determination;
			 and
					(2)may collect such
			 additional information as is necessary to make the determination through such
			 methods as the Commissioner considers appropriate, including by issuing
			 questionnaires with respect to the entry or entries at issue to—
						(A)a person who filed
			 an allegation with respect to the covered merchandise;
						(B)a person who is
			 alleged to have entered the covered merchandise into the customs territory of
			 the United States through evasion; or
						(C)any other person who is determined to have
			 information relevant to the allegation of entry of covered merchandise into the
			 customs territory of the United States through evasion.
						(b)Adverse
			 inference
					(1)In
			 generalIf the Secretary finds that a person who filed an
			 allegation, a person alleged to have entered covered merchandise into the
			 customs territory of the United States through evasion, or a foreign producer
			 or exporter of covered merchandise that is alleged to have entered into the
			 customs territory of the United States through evasion, has failed to cooperate
			 by not acting to the best of the person’s ability to comply with a request for
			 information, the Secretary may, in making a determination whether an entry or
			 entries of covered merchandise may constitute merchandise that is entered into
			 the customs territory of the United States through evasion, use an inference
			 that is adverse to the interests of that person in selecting from among the
			 facts otherwise available to determine whether evasion has occurred.
					(2)Adverse
			 inference describedAn adverse inference used under paragraph (1)
			 may include reliance on information derived from—
						(A)the allegation of
			 evasion of the trade remedy laws, if any, submitted to U.S. Customs and Border
			 Protection;
						(B)a determination by
			 the Commissioner in another investigation, proceeding, or other action
			 regarding evasion of the unfair trade laws; or
						(C)any other
			 available information.
						103.Access to
			 information
				(a)In
			 generalSection 777(b)(1)(A)(ii) of the Trade Act of 1930 (19
			 U.S.C. 1677f(b)(1)(A)(ii)) is amended by inserting negligence, gross
			 negligence, orafter regarding.
				(b)Additional
			 informationNotwithstanding
			 any other provision of law, the Secretary is authorized to provide to the
			 Secretary of Commerce or the U.S. International Trade Commission any
			 information that is necessary to enable the Secretary of Commerce or the U.S.
			 International Trade Commission to assist the Secretary to identify, through
			 risk assessment targeting or otherwise, covered merchandise that is entered
			 into the customs territory of the United States through evasion.
				104.Cooperation
			 with foreign countries on preventing evasion of trade remedy laws
				(a)Bilateral
			 agreements
					(1)In
			 generalThe Secretary shall seek to negotiate and enter into
			 bilateral agreements with the customs authorities or other appropriate
			 authorities of foreign countries for purposes of cooperation on preventing
			 evasion of the trade remedy laws of the United States and the trade remedy laws
			 of the other country.
					(2)Provisions and
			 authoritiesThe Secretary shall seek to include in each such
			 bilateral agreement the following provisions and authorities:
						(A)On the request of
			 the importing party, the exporting party shall provide, consistent with its
			 laws, regulations, and procedures, production, trade, and transit documents and
			 other information necessary to determine whether an entry or entries exported
			 from the exporting party are subject to the importing party’s trade remedy
			 laws.
						(B)On the written
			 request of the importing party, the exporting party shall conduct a
			 verification for purposes of enabling the importing party to make a
			 determination described in subparagraph (A).
						(C)The exporting
			 party may allow the importing party to participate in a verification described
			 in subparagraph (B), including through a site visit.
						(D)If the exporting
			 party does not allow participation of the importing party in a verification
			 described in subparagraph (B), the importing party may take this fact into
			 consideration in its trade enforcement and compliance assessment activities
			 regarding the compliance of the exporting countries’ exports with the importing
			 countries’ trade remedy laws.
						(b)ConsiderationThe
			 Commissioner is authorized to take into consideration whether a country is a
			 signatory to a bilateral agreement described in subsection (a) and the extent
			 to which the country is cooperating under the bilateral agreement for purposes
			 of trade enforcement and compliance assessment activities of U.S. Customs and
			 Border Protection that concern evasion by such country’s exports.
				(c)ReportNot later than December 31 of each year
			 beginning after the date of the enactment of this Act, the Secretary shall
			 submit to the appropriate congressional committees a report summarizing—
					(1)the status of any
			 ongoing negotiations of bilateral agreements described in subsection (a),
			 including the identities of the countries involved in such negotiations;
					(2)the terms of any
			 completed bilateral agreements described in subsection (a); and
					(3)bilateral
			 cooperation and other activities conducted pursuant to or enabled by any
			 completed bilateral agreements described in subsection (a).
					105.Trade
			 negotiating objectivesThe
			 principal negotiating objectives of the United States shall include obtaining
			 the objectives of the bilateral agreements described under section 104(a) for
			 any trade agreements under negotiation as of the date of the enactment of this
			 Act or future trade agreement negotiations.
			IIOther
			 matters
			201.Allocation and
			 training of personnelThe
			 Commissioner shall, to the maximum extent possible, ensure that U.S. Customs
			 and Border Protection—
				(1)employs sufficient
			 personnel who have expertise in, and responsibility for, preventing and
			 investigating the entry of covered merchandise into the customs territory of
			 the United States through evasion;
				(2)on the basis of
			 risk assessment metrics, assigns sufficient personnel with primary
			 responsibility for preventing the entry of covered merchandise into the customs
			 territory of the United States through evasion to the ports of entry in the
			 United States at which the Commissioner determines potential evasion presents
			 the most substantial threats to the revenue of the United States; and
				(3)provides adequate
			 training to relevant personnel to increase expertise and effectiveness in the
			 prevention and investigation of entries of covered merchandise into the customs
			 territory of the United States through evasion.
				202.Annual report
			 on prevention of evasion of antidumping and countervailing duty orders
				(a)In
			 generalNot later than February 28 of each year, beginning in
			 2013, the Commissioner, in consultation with the Secretary of Commerce and the
			 Assistant Secretary for U.S. Immigration and Customs Enforcement, shall submit
			 to the appropriate congressional committees a report on the efforts being taken
			 to prevent and investigate evasion.
				(b)ContentsEach
			 report required under subsection (a) shall include—
					(1)for the calendar
			 year preceding the submission of the report—
						(A)a summary of the
			 efforts of U.S. Customs and Border Protection to prevent and investigate
			 evasion;
						(B)the number of
			 allegations of evasion received and the number of allegations of evasion
			 resulting in investigations by U.S. Customs and Border Protection or any other
			 agency;
						(C)a summary of the
			 completed investigations of evasion, including the number and nature of the
			 investigations initiated, conducted, or completed, as well as their
			 resolution;
						(D)with respect to
			 investigations that lead to lead to issuance of a penalty notice, the penalty
			 amounts;
						(E)the amounts of
			 antidumping and countervailing duties collected as a result of any
			 investigations or other actions by U.S. Customs and Border Protection or any
			 other agency;
						(F)a description of
			 the allocation of personnel and other resources of U.S. Customs and Border
			 Protection and U.S. Immigration and Customs Enforcement to prevent and
			 investigation evasion, including any assessments conducted regarding the
			 allocation of such personnel and resources; and
						(G)a description of
			 training conducted to increase expertise and effectiveness in the prevention
			 and investigation of evasion; and
						(2)a description of U.S. Customs and Border
			 Protection processes and procedures to prevent and investigate evasion,
			 including—
						(A)the specific
			 guidelines, policies, and practices used by U.S. Customs and Border Protection
			 to ensure that allegations of evasion are promptly evaluated and acted upon in
			 a timely manner;
						(B)an evaluation of
			 the efficacy of such existing guidelines, policies, and practices;
						(C)identification of
			 any changes since the last report that have materially improved or reduced the
			 effectiveness of U.S. Customs and Border Protection to prevent and investigate
			 evasion;
						(D)a description of
			 the development and implementation of policies for the application of single
			 entry and continuous bonds for entries of covered merchandise to sufficiently
			 protect the collection of antidumping and countervailing duties commensurate
			 with the level of risk on noncollection;
						(E)the processes and
			 procedures for increased cooperation and information sharing with the
			 Department of Commerce, U.S. Immigration and Customs Enforcement, and any other
			 relevant Federal agencies to prevent and investigate evasion; and
						(F)identification of any recommended policy
			 changes of other Federal agencies or legislative changes to improve the
			 effectiveness of U.S. Customs and Border Protection to prevent and investigate
			 evasion.
						203.Addressing
			 circumvention by new shippersSection 751(a)(2)(B) of the Tariff Act of
			 1930 (19 U.S.C. 1675(a)(2)(B)) is amended—
				(1)by striking clause
			 (iii);
				(2)by redesignating
			 clause (iv) as clause (iii); and
				(3)inserting after
			 clause (iii), as redesignated by paragraph (2) of this section, the
			 following:
					
						(iv)Any weighted average dumping margin or
				individual countervailing duty rate determined for an exporter or producer in a
				review conducted under clause (i) shall be based solely on the bona fide United
				States sales of an exporter or producer, as the case may be, made during the
				period covered by the review. In determining whether the United States sales of
				an exporter or producer made during the period covered by the review were bona
				fide, the administering authority shall consider, depending on the
				circumstances surrounding such sales—
							(I)the prices of such
				sales;
							(II)whether such
				sales were made in commercial quantities;
							(III)the timing of
				such sales;
							(IV)the expenses
				arising from such sales;
							(V)whether the
				subject merchandise involved in such sales were resold in the United States at
				a profit;
							(VI)whether such
				sales were made on an arms-length basis; and
							(VII)any other factor
				the administering authority determines to be relevant as to whether such sales
				are, or are not, likely to be typical of those the exporter or producer will
				make after completion of the
				review.
							.
				
